Title: From Benjamin Franklin to [Messrs. Melme & Co.], 9 September 1777
From: Franklin, Benjamin
To: Melme, ——, & Co.


Gentlemen,
Passy, near Paris, Sept. 9. 1777.
I received your Favour of the 19th past, proposing to furnish the Congress with Arms and Clothing of the Manufacture of Prussia. We have already contracted for as much as our Funds here will enable us to pay for in due time, a considerable Part of the Remittances made to us from America having been intercepted: but as a much greater Quantity is wanted, and will undoubtedly come to a good Market there, we advise you to send a Cargo thither on your own Account, which we hope and believe you will find greatly to your Advantage; and if the Goods are approved, it may open a Trade and Demand there for Prussian Commodities that will be very beneficial to that Kingdom. I have the Honour to be, Gentlemen, Your most obedient humble Servant
B Franklin
